Name: 2008/824/EC: Commission Decision of 22Ã October 2008 setting up a European Cluster Policy Group
 Type: Decision
 Subject Matter: research and intellectual property;  industrial structures and policy;  business organisation;  technology and technical regulations;  information and information processing
 Date Published: 2008-10-30

 30.10.2008 EN Official Journal of the European Union L 288/7 COMMISSION DECISION of 22 October 2008 setting up a European Cluster Policy Group (2008/824/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 157 of the Treaty assigned the Community and the Member States the task of ensuring that the conditions necessary for the competitiveness of the Community's industry exist, as well as fostering better exploitation of the industrial potential of policies of innovation, research and technological development. (2) Article 13 of Decision No 1639/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Competitiveness and Innovation Framework Programme (2007 to 2013) (1), calls for action to foster sector-specific innovation, clusters, innovation networks, public-private innovation partnerships and cooperation with relevant international organisations, and the use of innovation management. (3) In its Communication Putting knowledge into practice: A broad-based innovation strategy for the EU (2) the Commission recognises the important role of clusters for competitiveness and innovation as instruments for closing the gap between business, research and resources, thereby bringing knowledge faster to the market, and calls for a strategic policy orientation and cooperation. (4) In its conclusions of 4 December 2006 the Competitiveness Council identified clusters as one of the nine strategic priorities for the implementation of the broad-based European innovation strategy. (5) The European Council of 13 and 14 March 2008 stressed in its conclusions that the framework conditions for innovation should be better coordinated, including through improved science-industry linkages and world-class innovation clusters and the development of regional clusters and networks. (6) The European Cluster Memorandum, launched at the European Presidency Conference on Innovation and Clusters in Stockholm on 22 and 23 January 2008 and signed by more than 70 national and regional authorities and agencies, marked an important step for further encouraging cluster development. (7) The European Cluster Alliance, which currently brings together more than 70 partner organisations across Europe, was a first step towards cluster policy cooperation across the EU. (8) In its opinion on clusters and cluster policy adopted on 19 June 2008, the Committee of the Regions calls for the setting-up of a High Level Expert Group on Clusters, which could serve as a platform for discussing the implementation of a general strategic framework for clusters. (9) In the Communication from the Commission Towards world-class clusters in the European Union: Implementing the broad-based innovation strategy (3), the establishment of a European Cluster Policy Group is identified as an important step of the policy agenda in support of world-class clusters in the EU. (10) It is therefore necessary to set up a European Cluster Policy Group and define its tasks and structure. (11) With a view to achieving the above-mentioned objectives the Commission needs to call upon the contributions of policy makers and experts in the field of cluster development. (12) The European Cluster Policy Group should share intelligence about cluster policies with a view to further exploring how to better assist Member States in supporting the emergence of world-class clusters in the EU. (13) The European Cluster Policy Group should be composed of high-level members with experience and competence in the field of competitiveness and innovation policies and with a very good understanding of the role and functioning of clusters in economic development. (14) Rules on disclosure of information by members of the European Cluster Policy Group should be provided for, without prejudice to the rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (4). (15) Personal data relating to members of the European Cluster Policy Group should be collected, processed and published in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5). (16) It is appropriate to fix a period for the application of this Decision. The Commission will in due time consider the advisability of an extension, HAS DECIDED AS FOLLOWS: Article 1 The European Cluster Policy Group The European Cluster Policy Group, hereinafter referred to as the Group, is hereby set up by the Commission. Article 2 Tasks The Group shall have the following tasks: (a) to improve the Commissions and the Member States understanding of modern policy responses in support of cluster excellence; (b) to identify and further analyse successful and unsuccessful practices in support of clusters, and make recommendations on how to better design cluster policies in the Community; (c) to assess international trends in cluster development and identify future challenges for cluster policies in response to globalisation; (d) to explore tools for removing existing barriers to trans-national cluster cooperation; (e) to analyse complementarities among the main policies and financial instruments at Community level that support clusters, draw conclusions and formulate recommendations; (f) to liaise with the European Cluster Alliance and where appropriate with other initiatives in support of clusters and cluster policies, and draw from their practical experiences; (g) to conduct up to a maximum of three exploratory study visits within the term of office of the members, with a view to learning from international experience; (h) to collaborate with a view to communicating the discussion and common findings to the public; (i) to provide the Commission with a mid-term report nine months after its launch and a final report at the end of its term summarising progress on the tasks and recommendations. The final report should be made publicly available. The Chairperson shall participate in relevant conferences and events presenting the key findings of the Group. Article 3 Membership  Appointment 1. Members of the Group shall be appointed by the Commission from high-level specialists with competence in the areas under Article 2, who have responded to the Call for Applications. The Commissions representative may ask experts or observers with specific competence on a subject on the agenda to participate in the groups deliberations whenever appropriate. 2. The group shall be composed of a maximum of 20 members. 3. Members of the Group shall be appointed for a term of 18 months. 4. The members shall be appointed in a personal capacity and shall advise the Commission independently of any outside influence. 5. Members of the Group shall remain in office until such time as they are replaced or their mandate ends. 6. Members who are no longer capable of contributing effectively to the deliberations of the Group, who resign or who do not comply with the conditions set out in the paragraph 4 of this Article or in Article 287 of the Treaty may be replaced for the remainder of their term of office. 7. Members appointed in a personal capacity shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 8. The names of members appointed in a personal capacity shall be published on the Internet site of the Directorate-General for Enterprise and Industry and in C series of the Official Journal of the European Union. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 4 Operation 1. The Commission shall appoint the Chairperson of the Group. 2. Information obtained by participating in the deliberations of the Group shall not be divulged if the Commission considers that such information relates to confidential matters without prejudice to the rules on security as set out in the Annex to Decision 2001/844/EC, ECSC, Euratom. 3. The Group shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services to the Group. Commission officials with an interest in the proceedings may attend meetings of the Group. 4. The Group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 5. The Commission may publish or place on the Internet, in the original language of the document concerned, any summary, conclusion or part of a conclusion or working document of the Group. Article 5 Meeting expenses The Commission shall reimburse travel expenses and, where appropriate, subsistence expenses for members of the Group in connection with the activities of the Group in accordance with the rules of the Commission on the compensation of external experts. Members of the Group shall not be remunerated for the services they render. Meeting expenses are reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 6 Expiry The Decision shall expire on 30 June 2011. Done at Brussels, 22 October 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 310, 9.11.2006, p. 15. (2) COM(2006) 502 final, 13.9.2006. (3) COM(2008) 652, 17.10.2008. (4) OJ L 317, 3.12.2001, p. 1. (5) OJ L 8, 12.1.2001, p. 1. ANNEX European Cluster Policy Group TERMS OF REFERENCE 1. Background A High-Level Advisory Group on Clusters was established in December 2006 under the Europe INNOVA Initiative with the mission to steer cluster policy discussions in Europe and develop a cluster agenda of common actions that would foster trans-national cooperation. The group played the lead role in the preparation of the European Cluster Memorandum (1) launched at the European Presidency Conference on Innovation and Clusters in Stockholm on 22-23 January 2008 and signed by more than 70 national and regional authorities and agencies. The Communication Towards world-class clusters in the European Union: Implementing the broad-based innovation strategy (2) adopted on 17.10.2008 foresees the establishment of a European Cluster Policy Group to help Member States to develop a more strategic vision to reach critical mass and world-class excellence. This Group will replace the current High-Level Advisory Group on Clusters and raise its profile and visibility. 2. Mandate of the European Cluster Policy Group The scope and objective of the European Cluster Policy Group is to share intelligence about cluster policies in view to further explore how to better assist Member States in supporting the emergence of world-class clusters in the EU. The tasks of the Group are:  to improve the Commissions and the Member States understanding of modern policy responses in support of cluster excellence;  to identify and further analyse successful and unsuccessful practices in support of clusters, and make recommendations on how to better design cluster policies in the Community;  to assess international trends in cluster development and identify future challenges for cluster policies in response to globalisation;  to explore tools for removing existing barriers to trans-national cluster cooperation;  to analyse complementarities among the main policies and financial instruments at Community level that support clusters, draw conclusions and recommendations;  to liaise with the European Cluster Alliance and where appropriate with other initiatives in support of clusters and cluster policies, and draw from their practical experiences;  to conduct up to a maximum of three exploratory study visits within the term of the members, with a view to learning from international experience;  to collaborate with a view to communicating the discussion and common findings to the public;  to provide the Commission with a mid-term report nine months after its launch and a final report at the end of its full period summarising progress on the tasks and recommendations. The final report should be made publicly available. The Chairperson shall participate at relevant conferences and events and shall present the results and key findings of the Group. The reports will not be considered as reflecting the views of the Commission services. 3. Composition and Operation 3.1. Composition The European Cluster Policy Group will be composed of a maximum of 20 high-level members with experience and competence in the field of competitiveness and innovation policies. The Group shall consist of members representing high-level policy makers, businesses and research and higher education institutions. Representatives from European institutions may participate at the meetings and in the activities of the Group as observers. 3.2. Call for Applications The Group will be set up through an open Call for Applications, which shall provide a duly motivated submission, stating reasons for the desired participation in the Group. The following criteria will govern the selection of experts:  Members should have outstanding expertise and experience in the field of competitiveness and innovation policies at regional, national and community levels and should have a very good understanding about the role of clusters in economic development in order to ensure that the analysis and recommendations produced are feasible and respect the institutional and legal framework of the EU.  Members should have strong experience in European affairs and working in an international environment.  Members should be fluent in English both oral and written at a level which allows them to contribute to discussions and preparation of reports. Applications received from interested parties should be accompanied by material demonstrating that the proposed candidate meets the above conditions. Members of the Group are appointed for an 18-month mandate. In case a chosen expert is unavailable at the time of composition of the Group or during its existence, the Commission shall decide upon a suitable replacement from the pool of eligible proposals submitted. 3.3. Final determination of Group composition The Commission will decide upon the final composition of the Group on the basis of proposals submitted in response to the Call for Applications. The Commission will select the proposed experts, who best embody the required expertise in respect of the matters covered by the mandate for the Group, as amongst others evidenced by prior experience in proposing or implementing solutions to these problems within their administration, parent organisation, association or industry. In addition, the Commission will aim at ensuring a broad geographical coverage, a balanced gender composition and a good representation of different stakeholders on the basis of proposals received. 3.4. Chairperson The Commission shall select the Chairperson having regard to the extent to which the selected person credibly represents the key stakeholders interests, contributes to defining/shaping the views on cluster policy in respect of the matters covered by the mandate and embodies the required expertise. The Commission shall appoint the Chairperson for a mandate of 18 months. 3.5. Operation The Group will meet 4 times and is chaired by the appointed Chairperson. The Group will be facilitated by a Secretariat, provided by an External Contractor. The External Contractor will provide administrative assistance to the Group, including the organisation of meetings and study visits, facilitating internal communication, and reimbursement of travel and accommodation costs of the members. Furthermore the Secretariat will be in charge of the organisation of the final public event, as well as the finalisation and dissemination of the final report. Information obtained by participating in the Groups deliberations may not be divulged if the Commission says that this relates to confidential matters. 3.6. Duration The tasks of the Group shall be completed within a period of 18 months. 3.7. Expenses of members of the Group The Commission will launch an open Call for Tender in order to select the External Contractor who will be in charge of providing the secretarial services to the Group and will reimburse within this service contract the travel and accommodation expenses incurred by members in connection with the Groups activities. (1) The text of the European Cluster Memorandum is available at http://www.proinno-europe.eu/NWEV/uploaded_documents/European_Cluster_Memorandum.pdf (2) COM(2008) 652, 17.10.2008.